1
2
3                                                                 JS-6
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   ROBERT DEANE SCHWARTZ,                  Case No. 5:11-cv-01174-MWF (KES)
12                Petitioner,
13          v.                                          JUDGMENT

14   DOMINGO URIBE, JR., Warden,
15                Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Report and Recommendation of the
19   United States Magistrate Judge,
20         IT IS ADJUDGED that the Second Amended Petition is denied and this action
21   is dismissed with prejudice.
22
23   DATED: March 26, 2019
24
25                                       ____________________________________
                                         MICHAEL W. FITZGERALD
26                                       United States District Judge
27
28
